Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statement are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner's statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, a power factor correction circuit, comprising, inter alia, a first capacitor and/or a second capacitor, the first capacitor having one end connected to a third node between the second inductor and the first inductor and another end connected to the first DC terminal, the second capacitor having one end connected to the third node between the second inductor and the first inductor and another end connected to the second DC terminal; and 
a third capacitor and/or a fourth capacitor, the third capacitor connected in parallel to the third switch based on an arrangement of the second capacitor and having a capacitance value same as that of the second capacitor, the fourth capacitor connected in parallel to the fourth switch based on an arrangement of the first capacitor and having a capacitance value same as that of the first capacitor.  

Claims 2-5 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 6 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, a power factor correction circuit, comprising, inter alia, a first switching unit and a first capacitor connected in series, and electrically connected between the first DC terminal and a third node between the second inductor and the first inductor; and/or 
a second switching unit and a second capacitor connected in series, and electrically connected between the second DC terminal and the third node between the second inductor and the first inductor, 
wherein the first switching unit and/or the second switching unit are turned off under light-load or no-load.  

Claims 7-10 depend directly or indirectly on claim 6 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 11 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, a power factor correction circuit, comprising, inter alia, a second inductor having a first terminal connected to a first terminal of the first inductor and connected to the first node between the first switch and the second switch, wherein the first inductor and the second inductor are coupled inductors, and the first terminal of the second inductor and the first terminal of the first inductor are terminals of same magnetic polarity; 
a first capacitor and/or a second capacitor, the first capacitor having one end connected to a second terminal of the second inductor and another end connected to the first 19DC terminal, the second capacitor having one end connected to the second terminal of the second inductor and another end connected to the second DC terminal; and 
a third capacitor and/or a fourth capacitor, the third capacitor connected in parallel to the third switch based on an arrangement of the second capacitor and having a capacitance value same as that of the second capacitor, the fourth capacitor connected in parallel to the fourth switch based on an arrangement of the first capacitor and having a capacitance value same as that of the first capacitor.  

Claims 12-15 depend directly or indirectly on claim 11 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 16 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, a power factor correction circuit, comprising, inter alia, a second inductor having a first terminal connected to a first terminal of the first inductor and connected to the first node between the first switch and the second switch, wherein the first inductor and the second inductor are coupled inductors, and the first terminal of the second inductor and the first terminal of the first inductor are terminals of same magnetic polarity; 
a first switching unit and a first capacitor connected in series, and electrically connected between a second terminal of the second inductor and the first DC terminal; and/or 
a second switching unit and a second capacitor connected in series, and electrically connected between the second terminal of the second inductor and the second DC terminal, 
wherein the first switching unit and/or the second switching unit are turned off under light-load or no-load.  

Claims 17-20 depend directly or indirectly on claim 16 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



CONCLUSION
7.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Shimada (Pub. No.: US 20100259955 A1) discloses a soft switching power converter that performs a conversion from AC power to DC power conversion with a PFC (Power Factor Correction) function that includes a L filter and a C filter that are provided on the side of an AC input terminal and connected with a bridge circuit.
Ito (Pub. No.: US 20070115704 A1) discloses a power converting circuit includes a charging and discharging circuit further includes two switching elements and two condenser/capacitors are provided between a positive-output line and a negative line. The switching elements are open at low load operation to control of a power factor improvement.
Nishikawa (Pub. No.: US 20100309699 A1) discloses a power factor correction circuit includes a coupled inductor to obtain large leakage inductance, it will be possible to lower the changing rate of the current flowing through the inductor. 
Yan (Pub. No.: US 20130257392 A1) disclose a power factor correction circuit includes an AC power, a first bridge arm, a second bridge arm and at least one auxiliary capacitor. The auxiliary capacitor is connected to a third or fourth switch in parallel so as to increase the capacitance of the resonant network and reduce the resonant frequency.
CONTACT INFORMATION
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (07/25/2022)
Examiner, Art Unit 2837


30 July 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837